


Exhibit 10.23
EMPLOYMENT AGREEMENT
This Employment Agreement is entered into as of September 28, 2015 (the
"Effective Date"), by and between Travelzoo Inc., a Delaware corporation, (the
"Company") with principal corporate offices at 590 Madison Avenue, 37th Floor,
New York, NY 10022, and Holger Bartel ("Employee"). The Company and Employee are
collectively referred to herein as “the Parties”.
WHEREAS, the Company desires to retain Employee as Global Chief Executive
Officer, and Employee desires to perform such service for the Company, on the
terms and conditions as set forth herein;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
parties as follows:
1.    Duties and Scope of Employment.
(a)    Position. Employee shall be employed as Global Chief Executive Officer in
the Company’s Mountain View, California office to commence on January 1, 2016.
(b)    Duties. During the term of Employee’s employment with the Company,
Employee shall devote his full time, skill and attention to his duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use his best efforts to further the business of
the Company. During the term of the Agreement, Employee agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Company, except that
this provision shall not be interpreted to prohibit Employee from involvement in
any charitable or community activity/organization that he is currently involved
in and that does not materially interfere with his ability to perform his duties
under this Agreement. Employee shall be permitted, to the extent such activities
do not materially and adversely affect the ability of Employee to fully perform
his duties and responsibilities hereunder, to (i) manage Employee's personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees, and (iii) with the consent of the Company (which consent shall not
be unreasonably withheld), serve as a member of the board of directors of any
noncompeting business.
2.    Nature of Employment. Commencing on January 1, 2016, Employee will be an
“at-will" employee which means that the employment relationship may be
terminated at any time, with or without cause, at the option of either the
Company or Employee. Employee acknowledges that his obligations set forth in
certain sections of this Agreement, including but not limited to Sections 5 and
11, survive the termination of his employment from the Company.




(a)    Termination by Company without Cause. If Employee is terminated by the
Company for reasons other than Cause (as defined in paragraph 2(b)), Employee
shall receive his salary, if any, and benefits through the date of termination
and the full vesting of his equity compensation as set forth in the attached
Option Agreement.






--------------------------------------------------------------------------------




(b)    Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, if Employee is terminated for “Cause” as defined herein, Employee
will receive only payment of his Salary, if any, and benefits through the date
of termination. For purposes of this Agreement, “Cause” shall mean that the
Employee has (i) continually failed to perform his duties under this Agreement
for a period of 30 days after written notice from the Company setting forth with
particularity such failure, (ii) committed an act of fraud upon the Company or
breached his duty of loyalty to the Company, (iii) committed a felony or a crime
of dishonesty, fraud or moral turpitude under the laws of the United States or
any state thereof; (iv) misappropriated any funds, property or rights of the
Company; (v) violated the Company's policies regarding workplace conduct,
discrimination, sexual harassment, etc.; (vi) willfully failed or refused,
following receipt of an explicit directive from the Company, to comply with the
material terms of this Agreement; or (vii) failed or refused to cooperate with
the Company, or at the Company’s request any governmental, regulatory or
self-regulatory agency or entity, in providing information with respect to any
act or omission in performing his duties as an employee of the Company, if such
request is made connection with any criminal or civil actions, administrative or
regulatory proceedings or investigations against or relating to the Company by
any governmental, regulatory or self-regulatory agency or entity.
3.    Compensation and Fringe Benefits.
(a)    Salary. Employee will receive a salary at the annualized rate of One
Dollar ($1) (the "Salary"). Employee understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of this Agreement.
(b)    Vacation and Holiday Pay. Employee shall receive four (4) weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides the number of paid sick days mandated by California law,
accrued and paid as required by law, as well as eight (8) paid holidays each
year, along with two (2) “floating holidays” which can be used by Employee at
any time.
(c)    Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company's employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally applicable terms and conditions of the plans and policies
in question. Employee will be responsible for a percentage of the annual
premium.
4.    Expenses. The Company will pay or reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee in the furtherance
of or in connection with the performance of Employee's duties hereunder in
accordance with the Company's established policies.
5.    Certain Covenants.
(a)    Intellectual Property Rights.
(i)    Employee agrees that the Company will be the sole owner of any and all of
Employee's "Discoveries" and "Work Product," hereinafter defined, made during
the term of his employment with the Company, whether pursuant to this Agreement
or otherwise. For purposes of this Agreement, "Discoveries" means all
inventions, discoveries, improvements, and copyrightable works (including,
without limitation, any information relating to the Company's software products,
source code, know-how, processes, designs, algorithms,




--------------------------------------------------------------------------------




computer programs and routines, formulae, techniques, developments or
experimental work, work-in-progress, or business trade secrets) made or
conceived or reduced to practice by Employee during the term of his employment
by the Company, whether or not potentially patentable or copyrightable in the
United States or elsewhere. For purposes of this Agreement, "Work Product" means
any and all work product relating to Discoveries.
(ii)    Employee shall promptly disclose to the Company all Discoveries and Work
Product. All such disclosures must include complete and accurate copies of all
source code, object code or machine-readable copies, documentation, work notes,
flow-charts, diagrams, test data, reports, samples, and other tangible evidence
or results (collectively, "Tangible Embodiments") of such Discoveries or Work
Product. All Tangible Embodiments of any Discoveries or Work Project will be
deemed to have been assigned to the Company as a result of the act of expressing
any Discovery or Work Product therein.
(iii)    Employee hereby assigns and agrees to assign to the Company all of his
interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee's identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee's employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee's agreement to assign to the Company any of his rights as set forth in
this Section 5(a)(iii) applies to all inventions other than an invention (a) in
which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed entirely upon Employee's own time (c) does
not relate to Company business or to the Company's actual or anticipated
research or development and (d) does not result from any work performed by
Employee for the Company.
(iv)    At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company's interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee's signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in his behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
(v)    To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
"work made for hire" or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not




--------------------------------------------------------------------------------




alter or limit Employee's other obligations to assign intellectual property
rights under this Agreement.
(vi)    The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee's employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee's employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, his
assignees permitted under this Agreement, executors, administrators, and other
representatives.
(b)    Exposure to Proprietary Information.
(i)    As used in this Agreement, "Proprietary Information" means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term "Proprietary Information" does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the date of employment.
(ii)    In recognition of the special nature of his employment under this
Agreement, including his special access to the Proprietary Information, and in
consideration of his employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.
(c)    Use of Proprietary Information; Restrictive Covenants. Employee
acknowledges that the Proprietary Information constitutes a protectable business
interest of the Company, and covenants and agrees that during the term of his
employment, whether under this Agreement or otherwise, and after the termination
of such employment, Employee will not, directly or indirectly, disclose,
furnish, make available or utilize any of the Proprietary Information, other
than in the proper performance of his duties for the Company.
(d)    Return of Company Materials upon Termination. Employee acknowledges that
all records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into his possession by virtue of his
employment by the Company are and will remain the property of the Company. Upon
termination of his employment with the Company, Employee shall immediately
return to the Company all such items in his possession and all copies of such
items.
6.    Equitable Remedies.


(a)    Employee acknowledges and agrees that the agreements and covenants set
forth in Sections 5(a), (b), (c) and (d) are reasonable and necessary for the
protection of the Company's business interests, that irreparable injury will
result to the Company if Employee breaches any of the




--------------------------------------------------------------------------------




terms of said covenants, and that in the event of Employee's actual or
threatened breach of any such covenants, the Company will have no adequate
remedy at law. Employee accordingly agrees that, in the event of any actual or
threatened breach by Employee of any of said covenants, the Company will be
entitled to immediate injunctive and other equitable relief, without bond and
without the necessity of showing actual monetary damages. Nothing in this
Section 6 will be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages that it is able to prove. Employee agrees that
notwithstanding the arbitration provision in Section 11, the Company may apply
to a court of competent jurisdiction to obtain the equitable relief referenced
in this Section 6.
(b)    Each of the covenants in Sections 5(a), (b), (c) and (d) will be
construed as independent of any other covenants or other provisions of this
Agreement.
(c)    In the event of any judicial determination that any of the covenants in
Sections 5(a), (b), (c) and (d), are not fully enforceable, it is the intention
and desire of the parties that the court treat said covenants as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable, and that the court enforce them to such extent.
7.    Assignment. This Agreement shall be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Employee upon
Employee's death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, "successor" shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.
8.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or his successors in interest at the addresses listed above, or at such
other addresses as the parties may designate by written notice in the manner
aforesaid.
9.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
10.    Entire Agreement. This Agreement and attached Option Agreement represent
the entire agreements and understanding between the Company and Employee
concerning Employee's employment relationship with the Company, and supersede in
their entirety any and all prior agreements and understandings concerning
Employee's employment relationship with the Company.
11.    Resolution of Disputes Regarding Employment.






--------------------------------------------------------------------------------




(a)    The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator. The Parties understand and agree that all
disputes shall first go to mediation prior to initiating an action in
arbitration.
(b)    If and only if mediation is unsuccessful, and the dispute or controversy
is not resolved within 30 days after mediation, either Party shall submit the
matter to binding arbitration to be conducted by a neutral arbitrator in
accordance with the rules then in effect of the American Arbitration Association
for employment disputes (the "Rules"). The Rules can be found at www.adr.org, or
a printout can be requested at any time from Human Resources. Where the Rules
are inconsistent with this Agreement, the terms of this Agreement will govern.
Both Parties understand and agree that this arbitration provision replaces the
right of both Parties to go to court, including the right to have a jury decide
a Party’s claims.
(c)    The neutral arbitrator shall be selected by mutual agreement of the
Company and the Employer. If the parties are unable to agree on an arbitrator,
the party requesting arbitration can submit the matter to AAA, and a neutral
arbitrator will be selected pursuant to AAA’s processes. The location of the
arbitration proceeding shall be no more than 45 miles from the office where the
Employee last worked for the Company, unless each Party agrees in writing
otherwise. Except as otherwise provided herein, the arbitrator shall apply the
substantive law of the state in which the claim(s) arose and/or federal law, as
applicable. In arbitration, the Parties will have the right to conduct adequate
civil discovery, bring dispositive motions and present witnesses and evidences
to present their cases and defenses. The arbitrator shall render a written award
setting forth the arbitrator’s findings of fact and conclusions of law. The
arbitrator may grant injunctions or any other relief in such dispute or
controversy as would otherwise be available in court. The decision of the
arbitrator shall be final and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator's decision in any court having
jurisdiction. The arbitrator may award any party any remedy to which that party
is entitled under applicable law, including an award of attorneys’ fees, but
such remedies shall be limited to those that would be available to a party in a
court of law for the claims presented to and decided by the arbitrator. No
remedies that otherwise would be available to an individual in a court of law
will be forfeited by virtue of this Agreement. The Company will pay the
arbitrator’s fees and costs that are unique to the arbitration to the extent
required by law.
(d)    The arbitrator, and not any federal, state, or local court or agency,
shall have the exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability, or formation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is void or voidable. The parties agree to submit claims to the arbitrator
regarding issues of procedural and substantive arbitrability, the validity,
scope, and enforceability of this Agreement, his or her jurisdiction, as well as
any gateway, condition precedents, threshold, or any other challenges to this
Agreement, including claims that this Agreement is unconscionable.
(e)    Both Parties understand that nothing in this Section modifies Employee's
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.
(f)    Both Parties understand that by signing this agreement, each Party agrees
to submit any and all claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, enforceability, construction,
performance, breach, or termination thereof to binding arbitration to the extent
permitted by law, and that this arbitration clause constitutes a waiver of the




--------------------------------------------------------------------------------




Parties’ right to a jury trial and relates to the resolution of all disputes
relating to all aspects of the employer/employee relationship, trade secrets,
unfair competition, compensation, pay, benefits, termination, discrimination,
harassment or retaliation. This arbitration provision covers any and all claims,
whether arising in tort or contract and whether arising under statute or common
law, including, but not limited to, claims for wrongful discharge of employment;
breach of contract, both express and implied; breach of the covenant of good
faith and fair dealing, both express and implied; promissory estoppel; negligent
or intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; fraud; defamation and/or harassment of any kind.
The arbitration clause also covers any and all claims for violation of any
federal, state or municipal statute, including, but not limited to the
California Fair Employment and Housing Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, as amended, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act, and the Fair Labor
Standards Act, as well as any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination.
This Agreement applies equally to any and all disputes related to Employee’s
employment raised by either the Employee or by the Company. This Agreement is
intended to apply to and cover all such disputes that Employee has against
Company that Employee could otherwise file in court and all such disputes
Company has against Employee that the Company could otherwise file in court.
(g)    To the maximum extent permitted by law, the Parties agree that any
arbitration will be on an individual basis only and that the arbitrator shall
not have any authority to preside over or to resolve claims on a “class” or
collective basis. Both Parties agree that, to the fullest extent permitted by
law, there will be no right to bring any dispute covered by this Agreement as a
class action, collective action, or in a representative capacity. The Parties
agree to resolve their disputes under this Agreement on an individual basis.
Either Party may seek enforcement of this provision under the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), and seek dismissal of any class,
collective or representative actions or claims. Both Parties agree that this
Agreement is enforceable under the FAA.
(h)    If any portion of the Agreement is deemed unenforceable, the remainder of
the Agreement shall still be enforced to the full extent permitted by law. To be
clear, if any court of competent jurisdiction finds any part of the arbitration
provision is illegal, invalid or unenforceable, such a finding will not affect
the legality, validity or enforceability of the remaining parts of the
provision, and the illegal, invalid or unenforceable part will be stricken from
the Agreement and the dispute shall be subject to arbitration without such
provision.
12.    No Oral Modification, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged in writing signed by Employee and the
Company.
13.    Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
14.    Acknowledgment. Employee acknowledges that they have had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES AND WHICH WAIVES BOTH PARTIES’ RIGHT TO A JURY TRIAL.


COMPANY:
TRAVELZOO INC.
By:     
Title:     
Date:     


EMPLOYEE:




Holger Bartel


Date:     


















